EXHIBIT 10.1

RELOCATION AGREEMENT


 
This Relocation Agreement (“Agreement”) is by and between Support.com, Inc. (the
“Company”) and Shaun Donnelly, an individual officer currently serving as the
Company’s SVP, Business Development and Account Management (“Employee”).  This
Agreement is effective upon execution by both parties.
 
Whereas Employee is and has been domiciled in and a resident of the State of
Maryland since the date of his hire by the Company;
 
Whereas, at the request of the Company, Employee has been asked to relocate
himself and his family to the San Francisco Bay Area, California, commencing on
or about December 1, 2013 and be assigned to work from the Company’s
headquarters in Redwood City, California (the “Relocation”);
 
Now, therefore, the parties agree as follows:
 


1.
Relocation Benefits.
 
Subject to the terms and conditions of this Agreement, and conditioned upon
Employee’s Continuous Service (as defined in Section 4.2 below) with the Company
as well as the provision of supporting receipts and documentation as reasonably
requested from time-to-time by the Company, the Company will reimburse the
following costs and expenses as actually incurred by Employee in relation to his
Relocation (the “Relocation Benefits”):
 
(a) Up to twenty-eight thousand dollars ($28,000) for reasonable direct costs
paid to third-party professional moving vendors to move and temporarily store if
necessary Employee’s household goods and furnishings, personal automobiles, and
other personal property from Employee’s current single-family home residence in
Maryland to a new residence within commuting distance of Company’s headquarters
in Redwood City, California; and
(b) For a period of six (6) months commencing December 1, 2013, an amount each
month of up to five thousand dollars per month ($5,000) net, i.e. after payment
by the Company of required withholding for applicable taxes, as a rental
allowance toward actual monthly rental expenses incurred in renting or leasing a
new residence within commuting distance of Company’s headquarters in Redwood
City; and
(c) Thereafter, for an additional period of six (6) months commencing June 1,
2014, an amount each month of up to four thousand dollars per month ($4,000)
net, i.e. after payment by the Company of required withholding for applicable
taxes, as a rental allowance toward actual monthly rental expenses incurred in
renting or leasing a residence within commuting distance of Company’s
headquarters in Redwood City; and
(d) Thereafter, for an additional period of twelve (12) months commencing
December 1, 2014, an amount each month of up to three thousand two hundred
dollars per month ($3,200) net, i.e. after payment by the Company of required
withholding for applicable taxes, as a rental allowance toward actual monthly
rental expenses incurred in renting or leasing a residence within commuting
distance of Company’s headquarters in Redwood City.
 
Except as expressly provided above in this Section 1 (“Relocation Benefits”),
all costs, expenses and liabilities arising from or relating to Employee’s
Relocation shall be the sole responsibility of Employee.
 
2.
Early Departure Liability.




 
2.1.
If (i) Employee voluntarily terminates his Continuous Service with the Company,
as defined in Section 4.2 (“Continuous Service”) below, without the express
prior written consent of the Company’s Chief Executive Officer (making reference
to this Agreement), or if (ii) Company terminates Employee’s employment with the
Company for Cause, as defined in Section 4.1 (“Cause”) below, prior to December
1, 2014 (the “Initial Repayment Period”), Employee shall have an obligation to
repay 100% of the Relocation Benefits paid to or on behalf of the Employee. If
Employee’s Continuous Service terminates for either reason (i) or (ii) above on
or after December 1, 2014 but prior to December 1, 2015 (the “Entire Repayment
Period”), Employee shall be obligated to repay Company, on a declining pro-rated
basis measured on a completed calendar month basis from December 1, 2014 to
December 1, 2015 (i.e., declining by 1/12 each month for the last 12 months of
the Entire Repayment Period as shown in Exhibit A hereto), for Relocation
Benefits paid on behalf of or reimbursed to the Employee. Employee will earn
100% of the Relocation Benefits based on Continuous Service through December 1,
2015.  For the avoidance of doubt, termination as a result of Employee’s death
or disability does not constitute “voluntary termination” under this Agreement
by Employee.




 
2.2.
Employee promises to pay the amounts if and when due as provided in Section 2.1
(the “Early Departure Liability”) to the order of the Company and deliver
payment to the Company headquarters on or before the date on which Employee’s
active employment with the Company terminates. In addition to the above promise
to pay, Employee hereby authorizes the Company to deduct, to the extent
permitted by the law, the Early Departure Liability or a portion thereof from
any wages or other monies that might be owed to Employee (e.g., PTO accrual,
ESPP reimbursement, etc.) at the time of termination of Employee’s employment.
In the event that the amount so deducted from Employee’s wages is insufficient
to pay the entire balance of the Liability, Employee hereby promises to pay that
amount of the Early Departure Liability remaining after such deduction has been
made in lawful money of the United States in one payment on or before the date
on which Employee’s employment with the Company terminates. Employee further
agrees that the failure of the Company to deduct the Early Departure Liability,
or any portion thereof, from all or a portion of the wages due and owing to
Employee at the date of Employee’s termination shall not constitute a waiver of
the Company’s right to enforce the terms of this Agreement at law or in equity.

 
3.
General Provisions.




 
3.1.
Modification/No Waiver. No modification, amendment or discharge of this
Agreement shall be valid unless the same is in writing and signed by all parties
hereto. Failure of any party at any time to enforce any provisions of this
Agreement or any rights or to exercise any election shall in no way be
considered to be a waiver of such provisions, rights or elections and shall in
no way effect the validity of this Agreement. The exercise by any party of any
of its rights or any of its elections under this Agreement shall not preclude or
prejudice such party from exercising the same or any other right it may have
under this Agreement irrespective of any previous action taken.




 
3.2.
Notice. Any notice to be given to the Company under the terms of this Agreement
shall be addressed to Support.com, to the attention of the Chief Executive
Officer, at the address of its executive office effective at the time of the
notice. Any notice to be given to Employee shall be addressed to him at the
residence address last designated by the Employee to the Company in writing. Any
notice shall be deemed duly given when personally delivered, or five (5) days
after deposit in U.S. mail by registered or certified mail, postage prepaid, as
provided herein.




 
3.3.
Severability. Should any one or more of the provisions of this Agreement or of
any agreement entered into pursuant to this Agreement be determined to be
illegal or unenforceable, then such illegal or unenforceable provision shall be
modified by the proper court or arbitrator to the extent necessary and possible
to make such provision enforceable, and such modified provision and all other
provisions of this Agreement and of each other agreement entered into pursuant
to this Agreement shall be given effect separately from the provision or portion
thereof determined to be illegal or unenforceable and shall not be affected
thereby.




 
3.4.
Successors and Assigns. The rights and obligations of the Company under this
Agreement shall inure to the benefit of and be binding upon the successors and
permitted assigns of the Company, and Employee’s rights under this Agreement
shall inure to the benefit of and be binding upon his heirs and executors.




 
3.5.
Entire Agreement. This Agreement supersedes all prior agreements and
understandings between the parties, oral or written, on the subject of
Relocation Benefits.




 
3.6.
Choice of Law. This Agreement shall be governed by and interpreted and
constructed in accordance with the internal laws of the State of California,
without regard to principles of conflict of laws, and shall be binding upon the
parties hereto in the United States and worldwide.

 

 
3.7.
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which counterparts shall for all purposes be deemed to be
an original, and all such counterparts shall together constitute but one and the
same instrument. This Agreement may be executed by facsimile with original
signatures to follow.



4.
Other Definitions.




 
4.1.
Cause. For the purposes of this Agreement, “Cause” shall mean only
(a) Employee’s theft, dishonesty or falsification of any Company documents or
records; (b) Employee’s improper use or disclosure of any confidential or
proprietary information of the Company; (c) repeated negligence in the
performance of Employee’s duties; (d) Employee’s breach of Employee’s fiduciary
duty to the Company or serious knowing violation of any Company policy or
procedure, including but not limited to the Company’s Code of Ethics and
Business Conduct; or (e) Employee’s commission of fraud, misappropriation or
embezzlement, or any felony or crime of moral turpitude.




 
4.2.
Continuous Service. For the purposes of this Agreement, “Continuous Service” is
defined as uninterrupted active, full-time employment with the Company
(including for any wholly owned subsidiaries), excluding permitted time off for
Company holidays, other paid time off and approved leaves of absence, for a
period beginning on Employee’s date of hire with the Company.

                                                                                                                                   



      Support.com, Inc.:               Employee:  Shaun Donnelly  
 
 
 
By: ____________________________________
   
By: ____________________________________
   
Name:
Title:
Date:
           
 Date:
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
Exhibit A
To Relocation Agreement (SD)
 

 
1
2
3
4
5
6
7
8
9
10
11
12
 
Dec-13
Jan-14
Feb-14
Mar-14
Apr-14
May-14
Jun-14
Jul-14
Aug-14
Sep-14
Oct-14
Nov-14
Moving Costs Allowance (Max)
28,000.00
                     
Rent Allowance (Net of Taxes)
$5,000
$5,000
$5,000
$5,000
$5,000
$5,000
$4,000
$4,000
$4,000
$4,000
$4,000
$4,000
Tax Gross Up (Est. @44% Rate)
$3,929
$3,929
$3,929
$3,929
$3,929
$3,929
$3,143
$3,143
$3,143
$3,143
$3,143
$3,143
Total by Date
36,929
45,857
54,786
63,714
72,643
81,571
88,714
95,857
103,000
110,143
117,286
124,429
Early Departure Liability %
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
100%
Early Departure Liability $ (Est.)
$36,929
$45,857
$54,786
$63,714
$72,643
$81,571
$88,714
$95,857
$103,000
$110,143
$117,286
$124,429
                                                                               
13
14
15
16
17
18
19
20
21
22
23
24
 
Dec-14
Jan-15
Feb-15
Mar-15
Apr-15
May-15
Jun-15
Jul-15
Aug-15
Sep-15
Oct-15
Nov-15
Moving Costs Allowance (Max)
                     
Rent Allowance (Net of Taxes)
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
$3,200
Tax Gross Up (Est. @44% Rate)
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
$2,514
Total by Date
130,143
135,857
141,571
147,286
153,000
158,714
164,429
170,143
175,857
181,571
187,286
193,000
Early Departure Liability %
92%
83%
75%
67%
58%
50%
42%
33%
25%
17%
8%
0%
Early Departure Liability $ (Est.)
$119,298
$113,214
$106,179
$98,190
$89,250
$79,357
$68,512
$56,714
$43,964
$30,262
$15,607
$0